CaSe: 5218-mC-00054-SL DOC #Z 21-5 Filed: 11/28/18 l Of 20. Page|D #Z 267

CaS€Z 5218-mC-00054-SL DOC #Z 21-5 Fi|€d: 11/28/18 2 Of 20. Pag€|D #Z 268
PUBUC DOCUMENT

UNITED STATES OF AMERICA
BEFORE THE FEDERAL TRADE COMMISSION ~»“;;LD,,»
.,,4;21¢-\» ‘W“' ‘ *Mw@.;\

,/;<f\"‘ P.si;zr».:l=,:a z';"<:'.w.u~: 13 /?/

UET U 5 ZDIB

\% SHQSEB Sy:

\

IN THE MATTER OF ,
“RH§M@M§NM”

FULLY ACCOUN |ABLE, LLC FILE NO. 1723195

NON~PARTY ELEVATED HEALTH, LLC’S PETITON TO
LII\/IIT OR OUASH CIVIL INVESTITGATIVE DEMAND

RACHEL L. SCAVA
Ohio Bar No. 92694
Rachel.Scava@fullyaccountable.com

Counselfor Petz`tioner, Elevafed Healfh,
LLC

CaS€Z 5218-mC-00054-SL DOC #Z 21-5 Fi|€d: 11/28/18 3 Of 20. Pag€|D #Z 269
PUBUC DOCUMENT

UNITED STATES OF AMERICA
BEFORE THE FEDERAL TRADE COMMISSION

)
)
in THE MATTER oF )
)
,>
)
PULLY ACCoUNTABLE, LLC ) FlLE No. 1723195
)
)
CoMi\nSsIoNERs

Joseph J. Simons, Chairman
Noah .]oshua Phillips

Rohit Chopra

Rebecca Kelly Slaughter
Christine S. Wilson

NON~PARTY ELEVATED HEALTH, LLC’S PETITON TO
LIMIT OR OUASH CIVIL INVESTITGATIVE ])EMAND

Pursuant to 16 C.F.R. 2.7(d), Petitionei', Elevated Health, LLC (“Elevated”), a non-party to
this matter, petitions the Feo'.eral Trade Corninission (“FTC”) to limit or quash the Civil
lnvestigative Demand (“CID”) issued to Elevated on September ll, 2018 and received by Elevated
on September 14, 2018. Elevated objects and seeks to quash and limit the CID as being improper
and unenforceable for at least two (2) separate reasons: (l) the CID is unreasonable and unduly
burdensome because it requires an individual Who is not involved in Elevated, or, any of the entities
defined in the matter as the subject of the investigation to participate in Investigative Hearing
Testiinony; and (2) the CID is not reasonably relevant and the subjects are outside the scope of
the investigation as it requests oral testimony by a Coinpany that is a non-party to the investigation,

by an individual Who is not involved With any of the party’s Who are the subject of the

CG_S€Z 5218-mC-00054-SL DOC #Z 21-5 Fi|€di 11/28/18 4 Of 20. Pag€lD #Z 270
PUBUC DOCUMENT
investigation, and, the hearing subjects are outside the scope of the investigative purpose of CID
(as defined by the CID). Accordingly, Elevated respectfully petitions the FTC Comrnissioners to

quash the ClD in its entirety or dramatically limit its scope and breadth

I. lNTRODUCTION
On Septernber 2], 2017, the FTC issued a Civil Investigative Demand to Fully

Accountable, LLC, to investigate if F ully Accountable, LLC, and specific entities and persons that
the CID specifically defines as either Group A Entities or Group B Entities. The investigation as
stated in the ClD is “... to determine whether Fully Accountablej the Group A Entities, or the
Group B Entities, each as defined in the CID, and related entities and individuals have made or
participated in making in any respect, false, misleading or unsubstantiated representations in
connection With the marketing of consumer products, in violation of Sections 5 and 32 of the
Federal Trade Commission Act, 15 U.S.C 45 and 52, or have engaged in deceptive or unfair acts
or practices by charging or participating in the charging, in any respect, for consumer products
Without consumers’ authorization in violation of Section 5 of the FTC Act, ...’.’

On September l l, 2018, the FTC issued Elevated a CID designating Sarah Scava (“Scava”) as
the representative by whom the FTC Was requiring to provide oral testimony on the lnvestigational
Hearing Topics listed in the ClD. T`ne subject of the investigation stated in the Eievated ClD is
the same investigation that vvas stated in the Fully Accountable, LLC (see above).

Eievated is not a Fully Accountable, a Group A Entity or a Group B Entity, as defined by the
ClD issued to Fully Accountable, LLC or Elevatedi Further, Sarah Scava1 the individual identified
in the CID as the party Who is to provide testimony on behalf of Elevated (a non-party to the
matter), has not been involved with Elevated in any capacity since December 2 l'i" and has not

Worked for Fully Accountable, LLC since January 201 8.

CaS€Z 5218-mC-00054-SL DOC #Z 21-5 Fi|€d: 11/28/18 5 Of 20. Pag€|D #Z 271
PUBUC DOC`UMENT

The CID issued to Elevated requests oral testimony by Scava on inconsistent topics. The ClD
requests information specifically about Scava and her involvement With various entities, requests
information on Elevated, and then requests information on various other Companies and
lndividuals. On its face, the CID appears to be requiring testimony on both Scava and Elevated
although the CID has only been issued to Elevated. Further, the CID has expanded the parties and
relationships that are the matter of the investigation by asking Scava and Elevated’s relationship
to the various parties (also not the subject of the investigation) broadening the scope of the
investigation through the CID of a non-party lt is important to note, that Elevated and Scava are

both non-parties to the investigation

II. LEGAL STANDARD

By this Petition, Eievated does not challenge the FTC`s statutory authority to investigate
practices that it believes may constitute deceptive or unfair trade practices When used in the course
Of` trade under 15 U`S,C 45{a), While this statue has granted the FTC this authority, its subpoena
power under the statue is not limitless.' Limiting the powers of the FTC is especially necessary
where, as here, the FTC is pursuing an unlimited inquiry Where there is no limit on the scope of
the investigation and it continues to issue new CID’s to expand its search The CID here is
requesting testimony on broad topics from two (2) non-parties1

Congress has provided the FTC with the authority to conduct reasonable investigations using
investigatory tools such as subpoena’s and ClD’s. This authority thoughJ does not grant unlimited
investigation authority and the federal courts are used as a safeguard against agency abuse2 The

federal courts serve as an independent reviewing authority With “the power to condition

 

1 "A subpoena from the FTCis not self-entorcing.” Weur!y v. FTC 615 F.Zd 662,665 (3d Ctr. 1980}.
1 See, e.g., Okiohomo Press Fub)'i'shr'ng Co. v. Wo!iing, 327 US 186, 208 (1946).

CaSe: 5:18-mC-00054-SL DOC #: 21-5 Filed: 11/28/18 6 Ot 20. Page|D #: 272
PUBUC DOCUMENT

enforcement upon observance to [a party’s] valid interests3 Congress has continually denied to
confer upon administrative agencies their own subpoena enforcement power. The reason they
have not conferred this authority to the administrative agencies and kept the enforcement power
With the federal courts is to “ensure that targets of investigations are accorded due process” and
because federal courts will not act as rubber stamps on FTC ClD’s. 4

The United States Supreme Court established the recognized standard for Whether an
administrative agency’s subpoena should be enforced in U.S. v Morton Salr Co.5 ln Morron Sair,
the Supreme Court recognized that “a governmental investigation into corporate matters may be
of such a sweeping nature and so unrelated to the matter properly under inquiry as to exceed the
investigatory povver.”6 The Supreme Court instructed that an agency’s subpoena, like the Cl_[) at
issue here, should not be enforced if it demands information that is (l) not “vvithin the authority of
the agency”; (2) “too indefinite”; or (3) not “reasonably relevant to the inquiry.”7

Additionally, in Morton Salt, the Suprerne Court recognized that if the corporation had
objected and presented evidence concerning the excessive scope or breadth of the investigation1
like FA is here, the corporation “could have obtained any reasonable modification necessary.” 8

ln the application of the Morton Sa]t standard, Courts have consistently held that an
administrative subpoena and other investigative demands must be “reasonable."9 We see this

application in FTC v Te.cuco, where the court found that the "'disclosure sought must always be

 

3 Wearl,v, 616 F.Zd 31:555
4 Sean Doherty, Commodity Futures Tradition Common v Co|lins: ls the Rationa|e Sound for Estab|ishing an
Exception to Subpoena tew for Tax Returns?, ? DePau| Bus. L..!. 365, 376 (19‘35).
338 US 632,652 (3.95).
5 Mortorl, 338 US at 652.
7 Morton, 338 US at 52.
8 Morton, 338 US at 654
9 5ee e.g., Un:'red $totes v. Consrr. Proo's. Ressorch, !nc., 73 F.Bcl 454, 471(2<:` Cir. 1966) ("the disclosure
sought must always be reasonabte”); Texoco, 555 F.Zd at 881 ("the disclosure sought shall not be unreasonabte”).

CaS€Z 5218-mC-00054-SL DOC #Z 21-5 Fi|€d: 11/28/18 7 Of 20. Pag€|D #Z 273
PUBUC DOCUMENT

reasonable.” When the federal court evaluates the disclosure, the court must consider Whet_her an
agency’s demand is unduly burdensome.m

We further see this consideration of unduly burdensome in SEC v. Arthur Youiig & Co., where
the Court recognized that “the gist of the protection is in the requirement,.. that the disclosures
sought shall not be unreasonable Correspondingly, the need for inoderation in the subpoena’ s call
is a matter of rcasonableness."“ A CID that is “unduly burdensome or unreasonably broad” fails
this test.12 As such, the time, expense, and whether compliance threatens to unduly disrupt or
seriously hinder normal business operations may be raised by a party challenging a civil
investigative demand 13

Here, the CID’s request for live testimony by Scava is unreasonable and it is unduly
burdensome as Scava has not been involved with Elevated since December of 2017 and has riot
been employed by Fully Accountable, LLC since lanuary 2018. lt is burdensome to take an
individual vvho is not the subject of the investigation from their hill -time employment and require
live testimony on subjects that could be responded to in vvriting. In addition to the
unreasonableness of requiring live testimony on subjects that could better and more efficiently be
answered in interrogatories and document specifications, the Investigational l-Iearing Testimony
is overly broad as includes the request for testimony on individuals and companies Which are not
the subject ofthe investigation and are thus rio reasonably relevant to the investigation of the FTC.
Accordingly, Elevated respectfully requests that the Coinmission limit or quash the challenged

lnvestigational Hearing Testimony as set forth belowl

 

¢..
§§

Fr'tl v f`excrco, !nc., bob l-.2d 862,552 ilth Clr.1977)

11 Arthur Young & Co., 584 F.2d at 1030
12 Texoco, 555 F.2d at 882
13 Texoco, 555 F.Zd at 882-83

CaS€Z 5218-mC-00054-SL DOC #Z 21-5 Fi|€d: 11/28/18 8 Of 20. Pag€|D #Z 274
PUBLIC DOCUMENT

III. GENERAL OBJ'ECTIONS TO THE CID
A. The Investigational Hearing Testimony is unduly burdensome for Scava and

unreasonable for Elevated.

While Congress has provided the F'l`C With the authority to conduct reasonable
investigations through the use of subpoena’s and ClD’s, as the Court found in FTC v Texaco, the
“disclosure sought must always be reasonable."l“ FmtherJ the Court in SEC v Arlhur Young
found , “the gist of the protection is the requirement . that the disclosures sought shall not be
unreasonable 15 Correspondingly, the need for moderation in the subpoena’s call is a matter of
reasonableness.”]"i A CID that is ‘°undu]y burdensome or unreasonably broad fails this test.17
Because of these standards, the CiD should be quashed or significantly limited as it does not pass
these tests.

lt is unduly burdensome to require an individual who is not involved in the entity that has
been issued the CID nor the Company that is being investigated to provide oral testimony Scava
has not been involved With Elevated in any capacity since December of 201 7 and has not been
involved in any capacity with Fully Accountable, LLC since January of 2018. The lnvestigative
Hearing Testimony While cut and dry questions, are listed as “subjects” that Will be discussed
There is no moderation of “reasonableness” in these “subjects” making them unreasonably
broad As stated, this type of unduly burdensome and unreasonably broad fails the test for

reasonableness of a CID.18

 

14 Texaco, 555 F.2d ar ssi

15 Arrhur voting a Co., 584 F.zd ar 1030

15 Arthur Young & Co., 584 F.Zd at 1030

il Texoco, 555 F.Zd at 882

13 Arthur Young & Co., 584 F.Zd at 1030 and Texoro, 555 F.2d at 882.

CaSeZ 5218-mC-00054-SL DOC #Z 21-5 Filed: 11/28/18 9 Of 20. Page|D #Z 275
FUBUC DOCUMENT
lt is an abuse of power to have open ended questions in an investigation that has a specific
purpose; especially When the inquiries fall outside the scope of the investigation The authority of
the FTC to issue a CID to a non-party with open ended questions is the abuse of power that

Congress has continually limited and reserved for the federal courts.

Therefore, the Couit must quash or limit the lnvestigative I-learin g topics as they are unduly

burdensome and unreasonably broad and fail the test as defined in SEC v Artliur Young.lg

B. The CID improperly seeks irrelevant information from Elevated/Scava that is
outside the scope of the FTC’s investigation and information that is overly broad
With no limit

The test for the relevancy of an administrative subpoena is “whether the information
sought is ‘reasonably relevant’ to the agency’s inquiry, as We see in Mori‘on.20 The CID at issue,
must c‘not [be] so overbroad as to reach into areas that are irrelevant or immaterial .. [and] the
test is relevance to the specific purpose."21 Accordingly, the CID should be limited or quashed
because it demands Oral Testimony from Elevated/Scava that is not reasonably relevant to the
F'l"'" ’s investigation

The FTC failed to limit the requests to information and documents that relate to the
purpose of the FTC’s investigation The investigation as stated in the CID is “. .. to determine
whether Fully Account.able, the Group A Entities, or the Group B EntitiesJ each as defined in the
CID, and related entities and individuals have made or participated in making in any respect,
false, misleading or unsubstantiated representations in connection with the marketing of
consumer products, in violation of Sections 5 and 12 ofthe Federal Trade Commission Act, l5

l Y.S.C 45 and 52, or have engaged in deceptive or unfair acts or practices by charging or

 

15 Arthur Ycung & Co., 584 F.Zd cit 1030
20 Frc v. Anderson, 631 F.2d 741, visas (o.C. ctr. 1979}.
11 Arthur Yotmg and Co., 584 F.2d at 1028; 1030.

CaS€Z 5218-mC-00054-SL DOC #Z 21-5 Fi|€d: 11/28/18 10 Ol 20. Pag€lD #Z 276
PUBUC DOCUMENT

participating in the charging, in any respect, for consumer products without consumers’
authorization in violation of Section 5 of the FTC Act, .. ,”.

As you will see in the Specific ()bjections below, the oral testimony subjects exceed Fully
Accountable, LLC, the Group A or Group B Entities or Persons and are not related entities that
are included in Group A and Group B Entities definitions, which are the subject of the
investigation Requiring oral testimony on companies and individuals that are not the subject of
the investigation would require Elevatedecava to answer questions on companies and individuals
that are outside the scope of the investigationl lt would be unreasonable to question and produce
testimony from a non-paity on subjects that are not the subject of the investigation The FTC
cannot require testimony that is not reasonably relevant and outside the scope of the FTC’s
investigation22

Accordingly, the lnvestigative Hearing Testimony should be quashed by the Couit for not
being reasonably relevant to the investigation and for being outside the scope of the investigation

IV. SPECIFIC OB.]ECTIONS TQ THE CID

With the above as a backdrop, Elevated asserts the following specific objections to the ClD by
lnvestigative Hearing Topic listed:

TOPIC 1: Your employment (0r other relationship) with Fully Accountable, including
all titles Fully Accountable gave you or that you used, and your compensation

The CID that was issued, was issued to Elevated Health, LLC and not to Sarah Scava. This
request is specific to Sarah Scava’s employment with Fully Accountable, LLC. lt is unreasonable
to issue a ClD to an entity and then ask questions that are not relevant to that entity in the

investigation that is being conducted

 

21 Mo;ian, sss Us si 652

CaSe: 5218-mC-00054-SL DOC #Z 21-5 Fi|€d: 11/28/18 ll Of 20. Page|D #Z 277
PUBUC DOCUMENT

Further, this Investigative liearing Topic subject is Straightf`orward and can be answered
simply lt is unduly burdensome to require Scava to provide oral testimony on this subject as it is
cut and dry. The FTC should not be able to construe this as an open-ended question with no limit.
as that would be abuse of their power to investigate.23

Thus, this Topic should be quashed in its entirety for asking an irrelevant question to
Elevated‘ Should it be found that this topic is relevant, it should at minimum be limited to a written
response by Scava, as, to construe this broadly would be inappropriate and abuse of the FTC’s
investigative authorityl A written response would be appropriate as it is not unduly burdensome
and is more efficient for both Scava and the FTC.

TOPIC 2: Work that you performed for Fully Accountable and its clients, including
any work you performed for any of the Group A Entities or Group B Entities.

The ClD that was issued was issued to Elevated l-lealth, LLC and not to Sarah Scava. This
request is specific to the work that Sarah Scava performed when she was employed with Fully
Accountable, LLC, lt is unreasonable to issue a ClD to an entity and then ask questions that are
not relevant to that entity and its role in the investigation being conducted
Further, this Investigative l-learing Topic subject is straightforward and can be answered simply
lt is unduly burdensome to require Scava to provide oral testimony on this subject as it is cut and
dry. The FTC should not be able to construe this as an open-ended question with no limit, as that
would be abuse of their power to investir:;avte.24

Thus, this Topic should be quashed in its entirety for asking an irrelevant question to
Elevated. Should it be found that this topic is relevant, it should at minimum be limited to a written

response by Scava, as, to construe this broadly would be inappropriate and abuse of the FTC"s

 

25 Sce, e.g., Ok!ahoma Press Publr'shing Co. v. Wcl.'ing, 327 US 186, 208 (1946).
24 5ee, e.g., Oklahomo Press Pub)'r`shr'ng Co. v. Wall:‘ng, 327 US 186, 208 (1945}.

10

CaS€Z 5218-mC-00054-SL DOC #Z 21-5 Fi|€d: 11/28/18 12 Ol 20. Pag€lD #Z 278
PUBUC DOCUMENT

investigative authority A written response would be appropriate as it is not unduly burdensome
and is more efficient for both Scava and the FTC.

TOPIC 3: The formation of Elevated Health.

The ClD that was issued stated that the subject of the investigation is “... to determine
whether Fully Accountable, the Group A Entities, or the Group B Entities, each as defined in the
ClD, and related entities and individuals have made or participated in making in any respect, false,
misleading, or unsubstantiated representations in connection with the marketing of consumer
products, in violation of Sections 5 and 12 of the Federal rl`rade Commission Act, 15 U,S.C 45 and
52, or have engaged in deceptive or unfair acts or practices by charging or participating in the
charging, in any respect, for consumer products without consumers’ authorization in violation of
Section 5 of the FTC Act, ,..”

Elevated Health is not defined as either Fully AccountableJ a Group A Entity, or a Group
B Entity. The formation of Elevated Health is not reasonably relevant to the investigation as its
formation does not help in determination of if the parties being investigated participated or
engaged in any of the activities stated

Thus, because this information is outside the scope of the investigation and it is not
reasonably relevant to the investigation this topic should be quashed in its entirety.

TOPIC 42 The business of Elevated Heaith, including but not limited to, Elevated
Health’s business model and business practices, all sources of revenue and investment, and
the disposition of funds.

As stated for Topic 3, Elevated Health is not defined as either Fully Accountable, a Group
A Entity, or a Group B Entity. The business of Elevated Health, including but not limited to,

Elevated Health’s business model and business practices, all sources of revenue and investment,

11

CaSe: 5218-mC-00054-SL DOC #Z 21-5 Filed: 11/28/18 13 Of 20. Page|D #Z 279

PUBLIC DOCUMENT

and the disposition of funds of Elevated Health is not reasonably relevant to the investigation as
this information does not help in the determination of if the parties being investigated participated
or engaged in any of the activities stated Further, the business practices of Elevated are not in
question and the information that would be provided in this topic is outside the scope of the
investigation and is unreasonably irrelevant

Thus, because this information is outside the scope of the investigation and it is not
reasonably relevant to the investigation this topic should be quashed in its entirety

TOPIC 5: Your role or roles with Elevated Health, and all income you received from
Elevated Health.

This lnvestigative Hearing Topic subject is straightforward and can be answered simply
lt is unduly burdensome to require Scava to provide oral testimony on this subject as it is cut and
dry. The FTC should not be able to construe this as an open ended question with no limit, as that
would be abuse of their power to investigate 25

Thus, this Topic should at minimum be limited to a written response by Scava, as, to
construe this broadly would be inappropriate and abuse of the FTC’s investigative authority A
written response would be appropriate as it is not unduly burdensome and is more efficient for
both Scava and the FTC.

TOPIC 6: Any other person’s role or roles in connection with Elevated I-Iealth,
including but not limited to Rachel Scava’s role or roles in connection with Elevated Health.

This investigative Hearing Topic subject is straightforward and can be answered simply.

lt is unduly burdensome to require Scava to provide oral testimony on this subject as it is cut and

 

25 see, E.g., oklahoma arm matching Co. v. Wamng, 327 us iss, 208 (1946)\

12

CaS€Z 5218-mC-00054-SL DOC #Z 21-5 Fi|€d: 11/28/18 14 Of 20. Pag€lD #Z 280
FUBUC DOCUMENT

dry. The FTC should not be able to construe this as an open ended question with no limit, as that
would be abuse of their power to investigate 26

Thus, this Topic should at minimum be limited to a Written response by Scava, as, to
construe this broadly would be inappropriate and abuse of the FTC’s investigative authority A
written response would be appropriate as it is not unduly burdensome and is more efficient for
both Scava and the FTC.

TOPIC 7: All relationships between Elevated Health and Fully Accountable.

This investigative Hearing Topic subject is straightforward and can be answered simply
lt is unduly burdensome to require Scava to provide oral testimony on this subject as it is cut and
dry. The FTC should not be able to construe this as an open ended question with no lirnitJ as that
would be abuse of their power to investigate 27

Thus, this Topic should at minimum be limited to a written response by Scava, as, to
construe this broadly would be inappropriate and abuse of the FTC’s investigative authority A
written response would be appropriate as it is not unduly burdensome and is more efficient for
both Scava and the FTC.

'I`OPIC 8: All relationships between Elevated Health and Group A or Group B
Entities.

This investigative Hearing Topic subject is straightforward and can be answered simplyl
lt is unduly burdensome to require Scava to provide oral testimony on this subject as it is cut and
dry. 'l`he FTC should not be able to construe this as an open ended question with no limit, as that

would be abuse of their power to investigate 23

 

26 See, e.g., Ok!ahomo Press Pub!:`shr'og Co. v. Wof/ing, 327 US 186, 208 (194|5}.
27 See, e.g., Okiohomo Press Pub!ishr'ng Co. v. Wo!ling, 327 US 186, 208 (1945].
25 See, e.g., Okiohomo Press Publisbing Co. v. Walling, 327 US 186, 203 {.‘1946).

13

CaSe: 5218-mC-00054-SL DOC #Z 21-5 Filed: 11/28/18 15 Of 20. Page|D #Z 281

PUBUC DDCUMENT

Thus, this Topic should at minimum be limited to a written response by Scava, as, to
construe this broadly would be inappropriate and abuse of the FTC’s investigative authority A
written response would be appropriate as it is not unduly burdensome and is more efficient for
both Scava and the FTC.

TOPIC 9: All relationships between Elevated Health and any ofthe following entities:
Scava Holdings, LLC; CMG Tax and Consulting, LLC; VEF International, Inc; and TCWT
Holdings, LLC.

As stated for Topic 3, Elevated Health is not defined as either Fully Accountable, a Group
A Entity, or a Group B Entity. The relationships of Elevated i-Iealth, and Scava l-loldings, LLC;
CMG ax and Consulting, LLC; VEF lnternational_, lnc; and TCWT I-loldings, LLC is outside the
scope of the investigation lt is not reasonably relevant to require the disclosure of` this information
because it does not help in the determination of if the parties being investigated participated or
engaged in any of the activities stated. Further, asking this information is a fishing tactic that is
an abuse of power by the FTC.

Thus, because this information is outside the scope of the investigation and it is not
reasonably relevant to the investigation, this topic should be quashed in its entirety

TOPIC 10: All relationships between Elevated Health and any entity you know or
understand to be connected, directly or indirectly, with you, Rachel Scava, Christopher M
Giorgio, or Vincent Fisher.

As stated for Topic 3, E-levated Health is not defined as either Fuliy Accountable, a Group
A Entity, or a Group B Entity The relationships of Elevated Health, and any entity you know or
understand to be connected, directly or indirectly7 with you, Rachel Scava, Christopher l\/i Giorgio_1

or Vincent Fisher is outside the scope of the investigation lt is not reasonably relevant to require

14

CaS€Z 5218-mC-00054-SL DOC #Z 21-5 Fi|€d: 11/28/18 16 Of 20. Pag€lD #Z 282
PUBUC DOCUMENT

the disclosure of this information because it does not help in the determination of if the parties
being investigated participated or engaged in any of the activities stated Further, asking this
information is a fishing tactic that is an abuse of power by the FTC.

Thus, because this information is outside the scope of the investigation and it is not
reasonably relevant to the investigation this topic should be quashed in its entirety

TOPIC 11: Work that you performed for any of the Group A Entities or Group B
Entities outside of the scope of your employment (or other relationship) with Fully
Accountabie, and all income you received from any of those entities

'l`he ClD that was issued was issued to Elevated l-lealth, LLC and not to Sarah Scava This
request is specific to Sarah Scava and the work that she performed for the Group A and Group B
Entities. lt is unreasonable to issue a CID to an entity and then ask questions that are not relevant
to that entity and its role in the investigation being conducted

Further, this lnvestigative Hearing Topic subject is straightforward and can be answered
simply lt is unduly burdensome to require Scava to provide oral testimony on this subject as it is
cut and dry The FTC should not be able to construe this as an open ended question with no limit,
as that would be abuse of their power to investigate 29

Thus, this Topic should be quashed in its entirety for asking an irrelevant question to
Blevated and the investigation Should it be found that this topic is relevant, it should at minimum
be limited to a written response by Scava, as, to construe this broadly would be inappropriate and
abuse of the FTC’s investigative authority A written response would be appropriate as it is not

unduly burdensome and is more efficient for both Scava and the FTC_

29 $ee, e.g., oklahoma press Publishing ca v. Wa!!i'ng, 327 us 136, 208 (1946}.

15

CaSe: 5218-mC-00054-SL DOC #Z 21-5 Filed: 11/28/18 17 Of 20. Page|D #Z 283

PUBUCDOCUMENT

TOPIC 12: Work that you performed for any of the following entities, and all income
you received from them: Scava Holdings, LLC; CMG Tax and Consulting, LLC; VEF
International, Inc; and TCWT Holdings, LLC.

The ClD that was issued Was issued to Elevated Health, LLC and not to Sarah Scava. This
request is specific to Sarah Scava and the Work that she performed for the Scava Holdings, LLC,
CMG Tax & Consu]ting, LLC, VEF international, LLC and TCWT Holdings, LLC. lt is
unreasonable to issue a CID to an entity and then ask questions that are not relevant to that entity
and its role in the investigation being conducted

Further, this lnvestigative Hearing Topic is outside the scope of the investigation as the
business and practices of these entities are not the subject of the investigationl The Work that may
or may not have been perforated by Scava for these entities will not contribute in any capacity to
the determination of the subject of the investigationl lt is unduly burdensome to require Scava to
provide oral testimony on this subject as it is outside the scope of the investigation and not
reasonably relevant to the

Thus, this 'I`opic should be quashed in its entirety for asking an irrelevant question to
Blevated and the investigation lt should further be quashed in its entirety as the subject of the topic
is outside the investigation and does not provide any facts that assist in the determination of the
matter of the subject

T()PIC 13: Work that you performed, directly or indirectly for any entity you
understand to be connected, directly or indirectly, with Rachel Scava., Christopher M.
Girogio, or Vincent Fisher outside the scope of your employment (or relationship) With Fully

Accountable, and all income you received from any such entities

16

CaSe: 5:18-mC-00054-SL DOC #: 21-5 Filed: 11/28/18 18 Of 20. Page|D #: 284
PUBUC DOCUMENT
The CiD that was issued Was issued to Elevated Health, LLC and not to Sarah Scava This
request is specific to Sarah Scava and the work that she performed for Rachel Scava, Christopher
M. Giorgio, and Vincent Fisher. lt is unreasonable to issue a CID to an entity and then ask
questions that are not relevant to that entity and its role in the investigation being conducted
Further, this Investigative Hea.'ring Topic subject is straightforward and can be answered
simply it is unduly burdensome to require Scava to provide oral testimony on this subject as it is
cut and dry. The FTC should not be able to construe this as an open ended question with no limit,
as that would he abuse of their power to investigate 30
Thus, this Topic should be quashed in its entirety for asking an irrelevant question to
Elevated and the investigation Should it be found that this topic is relevant, it should at minimum
be limited to a written response by Scava, as, to construe this broadly would be inappropriate and
abuse of the FTC’s investigative authority A written response would be appropriate as it is not

unduly burdensome and is more efficient for both Scava and the FTC.

CONCLUSION

For the foregoing reasons, FA respectfully requests that the Commission limit or quash the

challenged lnvestigative Hearing Testimony as set forth above.

 

59 5ee, e.gy, Oklcrhomo Press Publlshing Co. v. Wolling, 327 US 186, 208 (1945l.

17

CaS€Z 5218-mC-00054-SL DOC #Z 21-5 Fi|€d: 11/28/18 19 Of 20. Pag€lD #Z 285
PUBUC DOCUMENT

CERTIFICATE OF GOOD FAITH CONFERENCE

Pursuant to 16 C.F.R 2.7(d)(2), counsel for Petitioner conferred with Counsel, Harris
Senturia, Esq on September 29, 2018 at 12:00 pm EST October l, 20l 8, and OCtober 3, 2018 in a
good faith effort to resolve. Counsel on file, Harris Senturia, Esq and counsel for Elevated Health,
LLC have not been able to reach an agreement by the deadline to file this petition

Respectfully Submitted,

t j l \/ lt l{»/`M“'

Rachel L Scava (0092694)

Fully Accountable, LLC

2680 West Market St

Akron, Ohio 44333

Telephone: {216) 810 ~ 4705

Facsimile': (234) 542 ~ 1029

Email: rachel.scava@fullvaccotmtable.com
Atrorneyfor Pen'tioner Elevm‘ed Healrh, LLC

 

18

CaS€Z 5218-mC-00054-SL DOC #Z 21-5 Fi|€d: 11/28/18 20 Of 20. Pag€lD #Z 286
PUBUC DOCUMENT

CERTIFICATE OF SERVICE

l HEREBY CERTIFY that a true and correct copy of the foregoing was served on the

following via overnight Federal Express and electronic mail on this 3qth day of October, 2018.

Harris A Senturia

11 ll Superior Ave, Suite 200
Cleveland, Ohio 44114
bsenttuia@ftc. gov

Donald Clark, Secretary
Federal Trade Commission
600 Pennsylvania Avenue, NW
Room H-l13

Washington, DC 20580

ilVl/”"i/"t©d»

RACHEL L. SCAVA

 

19

